DVERB MEDIA ASSETS & GOODWILL
PURCHASE AGREEMENT
 
Exhibit 10.3 10-Q

 
THIS GOODWILL PURCHASE AGREEMENT (the "Agreement") dated as of the 24th day of
April, 2008, is made and entered into by and between WinSonic Digital Media
Group, Ltd., a Nevada Corporation, located at 101 Marietta Street, Suite 2600,
Atlanta, Georgia 30303 (the "Buyer") and Dverb Media Group, Inc., a Georgia
corporation, located at 519 Connally Street, S.E., Atlanta, Georgia 30312 (the
"Seller") (the Buyer and the Seller are sometimes referred to herein
collectively as the "Parties").


WHEREAS, the Seller have independently developed, owned and will continue to own
on the Closing Date (as defined in Section 2) close personal and ongoing
business relationships, trade secrets and knowledge in connection with the
Buyer's business of the sale of products and services related to Dverb, through
his personal ability, personality, reputation, skill and integrity, and other
information relating thereto (collectively, the "Goodwill"), which the Seller
desires to sell to the Buyer as hereinafter provided; and


WHEREAS, Seller is not subject to a non-competition or similar restrictive
covenant agreement relating to the Goodwill; and


WHEREAS, the Buyer desires to acquire all of the Goodwill, as hereinafter
provided:


NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Parties agree as follows:


1. PURCHASE PRICE AND EXCHANGE OF CONSIDERATION. The Seller agrees to sell,
assign, transfer, convey and deliver to the Buyer at the Closing the assets and
Goodwill including, but not limited to, all of the Sellers' respective rights
and benefits related to the assets and Goodwill (per attached Exhibit A.). In
exchange for the Assets and Goodwill and subject to the terms and conditions of
this agreement, the Buyer has issued to the Seller and its Parties, total of 1.5
Million common stock shares of WinSonic Digital Media Group, Ltd. (per attached
Exhibit B.). The payment required by this Section 1 shall not be affected by the
death or disability of either Seller or the breach or termination by Seller of
any agreement (other than this Agreement) between Seller and the Buyer.


2. CLOSING/TERMINATION. The sale and assignment of the Goodwill (the "Closing")
shall take place at the offices of the Buyer on April 24, 2008, or at such other
time and date as the Buyer and the Seller may agree (the "Closing Date"). The
effective time of the transactions contemplated hereby shall be 12:01 a.m. on
the Closing Date.


3. REPRESENTATIONS AND WARRANTIES. The Seller personally represents and warrants
to the Buyer as follows:


3.1 GOODWILL. All of the Goodwill is owned, and immediately prior to the Closing
will be owned, by the Seller, free and clear of all liens, encumbrances, claims,
options, security interests, calls and commitments of any kind. The Seller has
full legal right, power and authority to enter into this Agreement and to sell,
assign and transfer the Goodwill to the Buyer and, on the Closing Date, the sale
and assignment of the Goodwill to the Buyer hereunder will transfer to the Buyer
valid title thereto, free and clear of all liens, encumbrances, claims, options,
security interests and commitments of any kind.
 
Initials: ______
Initials: ______

Page 1 of 4

--------------------------------------------------------------------------------


 
DVERB MEDIA ASSETS & GOODWILL
PURCHASE AGREEMENT
 
Exhibit 10.3 10-Q

 
3.2  NO RESTRICTIONS. Seller is not currently a party to any contract,
employment agreement, non-compete agreement or any other contract or agreement
or subject to any other restriction or subject to any restriction or condition
contained in any permit, license, judgment, order, writ, injunction, decree or
award which, singly or in the aggregate, materially and adversely affects or
restricts or is likely to materially and adversely affect or restrict the
Goodwill or the Buyer's acquisition, use or enjoyment thereof.


3.3 APPROVAL AND AUTHORIZATION. The execution and delivery of this Agreement by
Seller and the performance of the transactions contemplated herein have been
duly and validly authorized by Seller, and this Agreement is a legal, valid and
binding obligation of Seller, enforceable against each of them in accordance
with its respective terms subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditor's rights and general equity principles.


3.4  ECONOMIC BENEFITS. To the best of his knowledge, Seller is not aware of any
present facts or any pending events, which would prevent the Buyer from
realizing the economic benefits associated with the Goodwill in the same manner
as presently enjoyed by the Seller.


3.5 NO CONFLICTS. The execution and delivery of this Agreement by Seller does
not, and his consummation of the transactions contemplated hereby does not and
will not, violate or conflict with, or result (with the giving of notice or the
lapse of time or both) in the violation of or constitute a default under any
provision of, or result in the acceleration or termination of or entitle any
party to accelerate or terminate (whether after giving of notice or lapse of
time or both), any obligation or benefit under, or result in the creation or
imposition, lien, pledge, security interest or other encumbrance upon the
Goodwill pursuant to any material contract, law, ordinance, regulation, order,
arbitration award, judgment or decree to which the Seller is a party or by which
he or his respective assets (including the Goodwill) are bound and to his
knowledge, does not and will not violate or conflict with any other material
restriction of any kind or character to which the Seller is subject or by which
his assets (including the Goodwill) may be bound.


4.  REPRESENTATIONS AND COVENANTS OF BUYER. The Buyer represents and warrants as
follows:


4.1 EXISTENCE AND GOOD STANDING. The Buyer has been duly organized and validly
exists in good standing under the laws of the State of Georgia.


4.2  NO DEFAULT. The execution of this Agreement by the Buyer and the
performance of its obligations hereunder will not violate or result in a breach
of or constitute a default under the Buyer's partnership agreement, as amended,
or any material agreement to which the Buyer is a party or by which it or its
assets are bound.
 
Initials: ______
Initials: ______

Page 2 of 4

--------------------------------------------------------------------------------


 
DVERB MEDIA ASSETS & GOODWILL
PURCHASE AGREEMENT
 
Exhibit 10.3 10-Q

 
4.3 APPROVAL AND AUTHORIZATION. The execution and delivery of this Agreement and
the performance of the transactions contemplated herein have been duly and
validly authorized by all necessary action on the part of the Buyer and is a
legal, valid and binding obligation of the Buyer, enforceable against the Buyer
in accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditor's rights and general equity principles.


5.  PRESERVATION AND MAINTENANCE OF GOODWILL. The Seller shall cooperate with
the Buyer after the Closing Date in connection with all reasonable actions
deemed necessary by the Buyer to transition the economic value of the Goodwill
to the Buyer.


6. SURVIVAL. The representations, warranties, covenants and agreements of the
Parties contained in this Agreement or in any writing delivered pursuant to the
provisions of this Agreement or in connection with this Agreement shall survive
the Closing Date and for three (3) years thereafter, and shall not be affected
by any examination made on behalf of the Parties.


7. GENERAL.


7.1  FURTHER ASSURANCES. The Seller will cooperate with the Buyer on and after
the Closing Date in furnishing information and other assistance in connection
with any actions, proceedings, arrangements or disputes of any nature with
respect to matters pertaining to all periods prior to the Closing Date and will
take or cause to be taken such further action, and will execute, deliver and
file such further documents and instruments as the Buyer reasonably requests in
order to effectuate fully the purposes, terms and conditions of this Agreement.


7.2 ASSIGNMENT: BINDING EFFECT. This Agreement and the rights of the Buyer
hereunder may be assigned by the Buyer. This Agreement and the rights of the
Seller hereunder may not be assigned by Seller. This Agreement shall be binding
upon and shall inure to the benefit of the Parties hereto, the successors and
assigns of the Buyer and the heirs, beneficiaries and legal representatives of
the Seller.


7.3  EXECUTION. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument. Execution and
delivery of this Agreement by delivery of a facsimile copy bearing the facsimile
signature of a party shall constitute a valid and binding execution and delivery
of this Agreement by such party. Such facsimile copies shall constitute
enforceable original documents.


7.4  BROKERS. Each party represents and warrants that it employed no broker or
agent in connection with this transaction and agrees to indemnify the other
against all loss, cost, damage or expense arising out of claims for fees or
commissions of brokers or agents employed or alleged to have been employed by
such indemnifying party.
 
Initials: ______
Initials: ______

Page 3 of 4

--------------------------------------------------------------------------------


 
DVERB MEDIA ASSETS & GOODWILL
PURCHASE AGREEMENT
 
Exhibit 10.3 10-Q

 
7.5  NOTICES. Any notice or communication required or permitted hereunder shall
be sufficiently given if sent by first class mail, postage prepaid:


(a) If to Buyer, addressed to it at:


101 Marietta Street, NW
Centennial Tower, Suite 2600
Atlanta, GA 30303
Telephone #: (404) 230-5705
Facsimile #: (404) 230-5710


(b) If to the Sellers, addressed to him at:
519 Connally Street, S.E.
Atlanta, GA 30312

 
7.6 APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO SUCH STATE'S CONFLICTS
OF LAWS OR CHOICE OF LAW RULES.


7.7  CAPTIONS. The captions in this Agreement are for convenience only and shall
not be considered a part hereof or affect the construction or interpretation of
any provisions of this Agreement.


7.8  ENTIRE AGREEMENT. This Agreement (including the schedules and annexes
hereto) and the documents delivered pursuant hereto or in connection herewith
constitute the entire agreement and understanding between the Seller and the
Buyer and supersedes any prior agreement and understanding, written or oral,
relating to the subject matter of this Agreement. The Seller acknowledges that
he has (a) had the opportunity to seek the advice of independent counsel,
including independent tax counsel, regarding the consequences of this Agreement;
and (b) received no representations from the Buyer or its counsel regarding the
tax consequences of this Agreement. This Agreement may be modified or amended
only by a written instrument executed by the Parties.


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.
 
 

SELLER:   BUYER:   DVERB MEDIA GROUP, INC.   WINSONIC DIGITAL MEDIA GROUP, LTD.
  By: _________________________   By: _______________________________
James E. Thomas 
 
Winston Johnson
President
 
Chairman/CEO

 
Initials: ______
Initials: ______

Page 4 of 4

--------------------------------------------------------------------------------


 